UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 15, 2009 OSAGE EXPLORATION AND DEVELOPMENT, INC. (Exact name of small business issuer as specified in its charger) Delaware 0-52718 26-0421736 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 2445 Fifth Avenue
